Title: To Thomas Jefferson from Lafayette, 17 April 1781
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Jefferson, Thomas



Sir
Baltimore April the 17h 1781

I Have the Honor to inform Your Excellency that the detachement Under My orders is on its Way to Richmond Where I Expect to Receive directions from General Greene. From the intelligences I get of the Number General Philips’s Army Consist of, I Aprehend that the State of Virginia Must Need An immediate support. This Consideration alone Could induce Me to Advance By Rapid and forced Marches with a Part of the detachement, and of Course, to impress a Grat Number of Waggons and Horses to forward our Movement. This Measure I Reluctantly Have Adopted, But as Uncommon dangers Require Uncommon Remedies thought that the State of Virginia Being so far interested in this Movement, they would put up with Momentary inconveniences provided we Could Rapidly Advance to their succour. I Beg Leave to Request that the inclosed Be sent to General Greene with the Greatest dispatch as the Contents are of an immediate importance. I would Be very Happy, Sir, if Your Excellency is pleased to send me By the Road through Alexandria and Frederick Burg Every intelligence that May Relate to Lord Cornwallis and General Philips.
With the Highest Respect I Have the Honor to Be Your Excellency’s Most obedient Humble Servant,

Lafayette


P.S. I will do myself the Honor to write to Your Excellency on My Arrival at Alexandria.

